Citation Nr: 1030322	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-24  859A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for a 
low back disability, degenerative disc disease at L5-S1 with 
spondylosis.

3.  Entitlement to an initial compensable rating for migraine 
headaches.

4.  Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1996 
to September 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
That decision granted the Veteran's claims for service connection 
for a low back disability, migraine headaches, and 
TMJ dysfunction and assigned an initial 10 percent rating for the 
low back disability and initial 0 percent (i.e., noncompensable) 
ratings for the migraines and TMJ dysfunction, all retroactively 
effective from September 28, 2004, the day following her 
discharge from service.  She appealed for higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals her initial rating, VA must consider whether she 
is entitled to a "staged" rating to compensate her for times 
since the effective date of her award when her disability may 
have been more severe than at others).  She also appealed the 
RO's denial of her claim for service connection for bilateral 
hearing loss.

Jurisdiction over the claims since has been transferred to the RO 
in St. Petersburg, Florida, and that office forwarded the appeal 
to the Board.

The Board is remanding the claim for a higher initial rating for 
the migraines to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  
Whereas the Board is going ahead and deciding the remaining 
claims.




FINDINGS OF FACT

1.  The Veteran does not have sufficiently severe hearing loss in 
either ear to be considered a disability by VA standards, 
irrespective of whether her claimed hearing loss dates back to or 
is attributable to her military service (like her already 
service-connected tinnitus, i.e., the ringing in her ears).

2.  The Veteran's service-connected low back disability is not 
manifested by forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, or, a combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees, or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

3.  The Veteran's low back disability also does not involve 
incapacitating episodes of intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a physician.

4.  As well, the Veteran's low back disability does not involve 
left or right lower extremity radiculopathy/sciatic neuropathy.

5.  The Veteran has inter-incisal movement greater than 40 mm and 
lateral excursion greater than 4.0 mm, with no discernable loss 
of function due to the TMJ dysfunction.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral hearing loss disability 
due to disease or injury incurred in or aggravated by her 
military service or that may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  The criteria are not met for an initial rating higher than 
10 percent for the service-connected low back disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2009).

3.  The criteria also are not met for an initial compensable 
rating for the TMJ dysfunction.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.150, Diagnostic Code 
9905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claims - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, a letter satisfying the notice requirements 
of38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 
2004.  This letter informed her of the evidence required to 
substantiate her claims and of her and VA's respective 
responsibilities in obtaining supporting evidence.  That initial 
letter addressed the requirements for establishing her 
entitlement to service connection, since her claims for higher 
initial ratings for her low back disability and TMJ dysfunction 
arose in that context, which, as mentioned, were granted in the 
February 2005 decision at issue in this appeal.  

Thus, as her downstream claims for higher initial ratings were 
appealed directly from the initial ratings assigned following 
that grant of service connection, no further § 5103(a) notice is 
required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once 
a NOD has been filed, for example contesting the rating assigned, 
the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding 
rating decisions and SOCs control as to the further 
communications with her, including as to what evidence is 
necessary to establish a more favorable decision with respect to 
downstream elements of her claims.  And the RO provided this 
required SOC in July 2006 discussing the reasons and bases for 
not assigning higher initial ratings for these disabilities and 
citing the governing statutes and regulations.

In any event, a May 2006 letter discussed the downstream 
disability rating and effective date elements of the claims.  And 
of equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and most recently 
readjudicated the claims in the May 2008 SSOC - including 
considering the additional evidence received in response to that 
additional notice.  See again Mayfield IV and Prickett, supra.  
So even if VA was required to provide this additional notice, 
which, again, in any event it did, and even accepting for the 
sake of argument that this additional notice was not provided 
prior to the initial adjudication of the claims, this timing 
defect in the provision of this additional notice nevertheless 
has been rectified ("cured") because the claims have been 
reconsidered since providing this additional notice.

Consider, as well, that the Veteran received still additional 
VCAA notice in May 2008 to comply with Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), which since has been overturned in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), to 
eliminate the requirement that VA provide claim-specific notice 
insofar as apprising the Veteran of alternative diagnostic codes 
or potential "daily life" evidence.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of her claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran submitted 
private treatment records and personal statements.  The RO 
obtained her service treatment records (STRs) and arranged for VA 
compensation examinations to assess the severity of her low back 
disability, TMJ dysfunction and migraines.  The record is 
inadequate and the need for a more contemporaneous examination 
occurs only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the last VA 
compensation examinations of the Veteran's low back disability 
and TMJ dysfunction were provided in August 2008, so relatively 
recently.  

The Veteran asserted in a January 2009 statement (on VA Form 9) 
that her low back range-of-motion findings were inadequate, due 
to the examiner's failure to use proper instrumentation.  
However, the Board's inspection of the August 2008 VA examination 
report shows that findings were made based on the results of 
X-rays and physical examination, with no apparent deficiencies or 
irregularities in the ranges of motion indicated.  Consequently, 
another examination to evaluate the severity of this disability 
is not warranted because there is sufficient evidence, already of 
record, to fairly decide this claim insofar as assessing the 
severity of this condition.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

In addition, the Board finds that a VA compensation examination 
is not needed to decide the claim for bilateral hearing loss as 
the standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Veteran's hearing 
loss does not meet the VA regulatory standards of 38 C.F.R. 
§ 3.385(2009) to qualify as a current disability.  And, as will 
be explained, absent this threshold minimum proof of current 
disability, there can be no valid claim.  VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists entirely of lay 
statements - including in this specific regard in terms of 
alleging there is the required current disability.  See Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.



II.  Analysis-Entitlement to Service Connection for Bilateral 
Hearing Loss

The Veteran asserted that her in-service duty assignments exposed 
her to "extreme acoustic trauma and [her] hearing loss is 
definitely service-connect[ed] even if at 0%."  See her January 
2006 notice of disagreement (NOD).

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.306 (2009).  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Organic diseases of the nervous system - such as sensorineural 
hearing loss, will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).



The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to 
VA standards, impaired hearing only will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

For service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by these 
standards must be currently present, and service connection is 
possible if this current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis 
upon which to attribute the post-service findings to the injury 
in service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.  

Here, unfortunately, most fatal to the claim is that there simply 
is no medical evidence confirming the Veteran has sufficiently 
severe hearing loss in either ear to be considered an actual 
disability by VA standards.  That is to say, she does not have 
the required evidence establishing that any hearing loss she has 
is bad enough to meet the threshold minimum requirements of 38 
C.F.R. § 3.385.  As mentioned, proof of current disability is 
perhaps the most fundamental requirement for any service-
connection claim; else, there is no current disability to 
causally relate to the Veteran's military service.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation only may be awarded to an applicant 
who has disability on the date of her application, not for past 
disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that this requirement of current 
disability is satisfied when the claimant has the disability at 
the time the claim for VA disability compensation is filed or 
during the pendency of the claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).

Here, though, a review of the Veteran's post-service medical 
records reveals that at no time since service (so since filing 
this claim) has the level of her hearing loss in either ear 
satisfied the threshold minimum standards of 38 C.F.R. § 3.385 to 
be considered an actual disability.  See also Hensley, 5 Vet. 
App. 157.

Significantly in this regard, a November 2004 VA audiological 
compensation examination failed to find hearing loss.  It was 
indicated, instead, that the Veteran's "hearing [was] within 
normal limits from 500 through 4,000 Hz" in both ears.  
In particular, audiometric puretone threshold testing revealed 
she had right ear hearing levels of 10, 15, 10, 5, and 5 dB for 
the respective frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz.  The average hearing threshold for those frequencies was 
only 9 dB.  Similarly, she had left ear hearing levels of 15, 10, 
5, 5, and 5 dB for the respective frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz.  The average hearing threshold for those 
frequencies was only 6 dB.  That examination also found she had 
100 percent speech recognition in both ears.  

To emphasize, according to VA standards, impaired hearing only 
will be considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Thus, the only (for rating 
purposes) VA audiologoy compensation examination of record, i.e., 
the November 2004 VA examination, shows auditory thresholds and 
speech recognition scores well within the standards of normal 
hearing under 38 C.F.R. § 3.385 and Hensley, 5 Vet. App. 157.  


Moreover, a review of the Veteran's in-service puretone threshold 
testing results, near the time of that VA examination, also fail 
to reveal the possibility of any significant hearing loss 
impairment, especially that might meet the VA standards for a 
current bilateral hearing loss disability under § 3.385.  

So based on the available evidence, the Board finds that the 
results of the Veteran's hearing evaluation do not meet the 
requirements for concluding she has a hearing loss "disability" 
for VA compensation purposes.  The results of her November 2004 
VA audiological compensation examination show the threshold 
minimum requirements of 38 C.F.R. § 3.385 have not been met.  
Indeed, there is no competent post-service evidence suggesting 
auditory thresholds in any of the specified frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz were 40 decibels or greater; nor 
were the auditory thresholds for at least three of these 
frequencies shown to be 26 decibels or greater; nor were speech 
recognition scores using the Maryland CNC Test less than 94 
percent.

The Veteran, even as a lay person, is competent to say she has 
experienced difficulty hearing since her military service.  38 
C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  And the mere fact that service connection already 
has been granted for her tinnitus (i.e., the persistent ringing 
in her ears) is, itself, an acknowledgment by VA that she 
experienced the type of noise exposure during her service that 
she is alleging.  But even so, she is not competent to show she 
has sufficient hearing loss as a consequence of that conceded 
noise exposure in service to, in turn, satisfy the threshold 
minimum requirements of § 3.385 to be considered an actual 
disability by VA standards.  This ultimately is a medical, not 
lay, determination.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991).  And see, too, Rucker 
v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See, as well, Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence such as STRs, but also 
indicating the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).

Accordingly, absent the required proof of current hearing loss 
disability, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  So there is no reasonable doubt to 
resolve in the Veteran's favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Analysis-Entitlement to Higher Initial Ratings 
for the Low Back Disability and TMJ Dysfunction

Since the Veteran's claim arises from her disagreement with the 
initial rating assigned following the grant of service 
connection, the Board finds that some discussion of the Fenderson 
case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In this case, the Court noted the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been service 
connected.  In the former situation, the Court held in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of 
disability is of primary importance.  In the Fenderson scenario, 
however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

A.  Low Back Disability

The Veteran claims that her low back disability has been more 
severe than warranted by her current 10 percent rating.  Here, 
the February 2005 rating decision granted service connection for 
DDD of the lumbar spine, and assigned an initial 10 percent 
rating since September 28, 2004.  The disability is rated under 
DC 5242, the current diagnostic code for degenerative arthritis 
of the spine.  This 10 percent assignment was apparently for 
DeLuca considerations, as the decision narrative noted the 
Veteran's pain and difficulty lifting heavy objects due to 
discogenic disease and degenerative disc disease at the L5-S1 
disc spaces.  On the other hand, the narrative was silent for any 
findings of limited motion due to back disability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2009); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  Therefore, the Board will consider other 
potentially applicable DCs and rating criteria for lumbar spinal 
disabilities in deciding this claim.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Diagnostic Codes 5235-5243 are to be rated in accordance with the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula), unless Diagnostic Code 5243 is evaluated under 
the Formula for Rating IVDS Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  Under the 
General Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 10 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).

The General Formula further provides that a higher 20 percent 
disability rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An even higher 40 
percent rating requires forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating requires unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).  

Note (1) to the General Formula provides that the rater should 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.  Note (2) 
(see also 38 C.F.R. § 4.71a, Plate V) provides that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 30 degrees, 
and left and right lateral rotation is zero to 30 degrees.  
Importantly, the combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  Id.  

As alluded to, Diagnostic Code 5243 (effective September 26, 
2003) provides that IVDS is to be rated either under the General 
Formula or under the Formula, whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  The Formula (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months; 
a 20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) 
provides that, for purposes of ratings under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Note (2) provides that, 
if IVDS is present in more than one spinal segment, provided that 
the effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating episodes or 
under the General Formula, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

Applying the above criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for the Veteran's low back disability since the initial 
grant of service connection.  These ranges of motion findings 
thereby provide highly probative evidence against the claim for 
an initial rating even higher than the current 10 percent rating.  

The November 2004 VA examination report found she had full 
forward flexion to 90 degrees, extension to 20 degrees, right and 
left lateral bending to 20 degrees, and right and left lateral 
rotation to 35 degrees, with pain indication throughout all 
ranges of motion.  

The August 2008 VA examination report noted she has full range of 
motion in all directions.  She had extension from 0 to 30 degrees 
with pain.  Significantly, though, she showed forward flexion 
from 0 to 90 degrees, right and left lateral flexion from 0 to 30 
degrees, right and left lateral rotation from 0 to 45 degrees, 
all without any objective finding of pain on motion, nor edema, 
effusion, tenderness, deformities, weakness, fatigue, 
instability, etc.  
Altogether, the objective findings of the VA examiners 
demonstrate flexion consistently of 90 degrees, which is greater 
than the 60 degrees required for a 20 percent rating.  As well, 
she showed combined thoracolumbar spine range of motion findings 
of far greater than 120 degrees.  Indeed, she showed normal range 
of motion on her last examination, which would not even qualify 
for a 10 percent rating, absent consideration of pain on motion.  
Notably, the RO explicitly assigned even her present rating of 10 
percent due to consideration of DeLuca factors.  So, there is 
simply no way for her to establish limitation of motion of the 
spine that might allow a rating higher than 10 percent, even 
considering pain and weakness on motion, etc.  

There is no evidence the Veteran's lumbar spine disability 
involves forward flexion of the thoracolumbar (thoracic and 
lumbar) segment greater than 30 degrees but not greater than 60 
degrees.  Moreover, there is additionally no evidence that the 
Veteran has a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees.  As mentioned, the combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
General Formula, Note (2).  Thus, there are no ranges of motion 
findings that are sufficiently limited as to establish a higher 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.  As well, there was no objective evidence, let alone 
contention, that there has been any muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.

The Veteran's service-connected low back disability is not 
manifested by the symptomatology required for a higher 20 percent 
disability rating, let alone an even higher percentage rating.  
In this regard, there is no evidence of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine warranting an even 
higher 40 percent evaluation; unfavorable ankylosis of the entire 
thoracolumbar spine warranting a still higher 50 percent 
evaluation; or unfavorable ankylosis of the entire spine 
warranting the highest possible 100 percent evaluation.  See 38 
C.F.R. § 4.71(a), Diagnostic Codes 5235-5242.  Ankylosis is the 
immobility and consolidation of a joint due to disease, injury or 
surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  See, too, 38 C.F.R. 
§ 4.71a, Note (5).  Because the Veteran is able to move her low 
back in every direction, albeit with pain, by definition, it is 
not immobile and, therefore, not ankylosed.  So a higher rating 
is not warranted under the General Formula of DCs 5235-5242.  

The Board turns its consideration to IVDS.  As mentioned, for 
purposes of assigning evaluations under Diagnostic Code 5243, an 
"incapacitating episode" is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula, Note 1 
(2007).  Here, though, there is no evidence of record indicating 
the Veteran has ever had an incapacitating episode due to her low 
back disability.  The November 2004 and August 2008 VA 
examination reports contain neither complaint nor objective 
finding of any incapacitating episodes due to her low back 
disability.  Therefore, she also has not met the criteria for 
a 20 percent disability rating under the 
IVDS-specific criteria.  That is, there is simply no possibility 
she has IVDS with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  

Since the Veteran's lumbar spine disability has never been more 
than 10-percent disabling since service connection was 
established, the Board cannot "stage" this rating.  Fenderson, 
12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's 
claim for an initial disability rating higher than 10 percent for 
her service-connected low back disability, the "benefit-of-the-
doubt" rule is not applicable, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

The Board further notes that there is no basis for the Veteran to 
warrant a separate compensable rating for lower extremity 
radiculopathy or sciatic neuropathy, as there is no objective 
indication she has this additional disability associated with or 
otherwise part and parcel of her low back disability.  She 
complained to the November 2004 VA examiner of low back pain 
radiating into both hips, down her legs to the soles of her feet.  
She complained to the August 2008 VA examiner of low back pain 
flare-ups associated with left leg radiation tingling and 
numbness into her toes.  But both VA examiners determined there 
were no objective signs or indications of radiculopathy or 
confirmation of this complaint of pain radiating into the lower 
extremities.  The November 2004 VA examiner specifically noted 
the Veteran had a full range of motion of the hips and no muscle 
weakness bilaterally (5/5 muscle strength test) in her lower 
extremities.  And the August 2008 VA examiner also noted no 
muscle weakness bilaterally (5/5 muscle strength test), normal 
muscle tone of the lower extremities (no atrophy or hypertrophy), 
normal parapatellar reflexes (3+) and bilateral Achilles (2+), no 
sensory problems, and negative Romberg test, pronator drift and 
finger-to-nose tests.  See 38 C.F.R. § 4.124a; 38 C.F.R. §§ 4.2, 
4.3, 4.6, 4.7.  



B.  TMJ Dysfunction

As mentioned, in a February 2005 rating decision, in response to 
the Veteran's underlying claim for service connection for 
residuals from a fractured jaw and dental injury, the RO granted 
service connection for TMJ dysfunction.  The TMJ disability was 
rated as noncompensably disabling (0 percent), effective from 
September 28, 2004, the date after service separation.  The RO 
determined that the most closely analogous diagnostic code is 38 
C.F.R. § 4.150 (dental and oral conditions), Diagnostic Code 9905 
(2009), for limited motion of temporomandibular articulation.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of Diagnostic Code should be upheld so long as it 
is supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained).  The Board agrees 
that this is the most appropriate DC and continues consideration 
for a higher initial rating under DC 9905.

Under applicable rating criteria, a compensable disability rating 
is not warranted for TMJ unless the evidence shows limited inter-
incisal movement of 40 mm or less, or lateral excursion of 4.0 mm 
or less.  38 C.F.R. § 4.150, DC 9905.  Specifically, the 
minimally compensable rating of 10 percent requires limitation of 
inter-incisal motion to between 31 to 40 mm; or limitation of the 
range of lateral excursion motion to between 0 to 4 mm.  A note 
to DC 9905 states that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral excursion.

The Veteran has undergone two VA examinations to determine the 
severity of her service-connected TMJ dysfunction, neither of 
which supports her claim for a compensable rating.  The December 
2004 VA examination report diagnosed the Veteran with TMJ 
dysfunction.  The examiner noted the Veteran's complaints of pain 
in the jaw muscles.  Nonetheless, on objective examination, the 
examiner found she has no limitation in inter-incisal range of 
motion.  Panoramic dental 
X-rays also failed to reveal any abnormalities.  Significantly, 
the August 2008 VA examiner noted that inter-incisal movement was 
41mm, and that right and left lateral excursion were each 12mm.  
Even though she continued to demonstrate jaw pain and discomfort, 
especially upon wide opening, there were simply no findings that 
pain limited her motion in any way.  Indeed, even with 
consideration of pain/discomfort, there is no objective evidence 
that the TMJ dysfunction limited inter-incisal movement to 40 mm 
or less, or lateral excursion to 4.0 mm or less.  38 C.F.R. § 
4.150, DC 9905.  These findings to not support a compensable 
rating under DC 9905.

Also, although the Veteran's TMJ dysfunction is a dental 
disability (see 38 C.F.R. § 4.150), which by its nature it 
amounts to a musculoskeletal disability of a joint (the jaw), 
rather than of the teeth or gums.  Therefore, the Board must 
determine whether a compensable rating is warranted for any 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  Here, however, the 
December 2004 VA examination report includes medical findings 
that she has no functional impairment due to loss of masticatory 
function loss.  And the August 2008 examiner remarked that her 
in-service jaw fracture is now completely healed.  

The Veteran is certainly competent to assert pain in her jaw, and 
the Board finds these complaints to be credible, since confirmed 
by the examiners.  On the other hand, there is no objective 
evidence, let alone contention, that she no longer has adequate 
motion or function in her jaw.  In short, a compensable rating is 
not warranted for functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement.  38 C.F.R. §§ 
4.40, 4.45.  

Since the Veteran's TMJ disability has never been more than 0-
percent disabling since service connection was established, the 
Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 
125-26.  These findings clearly show that the preponderance of 
the evidence is against a compensable disability rating for the 
Veteran's TMJ dysfunction.  Hence, the doctrine of reasonable 
doubt is not for application, and the appeal is denied.  
38 U.S.C.A. § 5107(b).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
low back disability and TMJ dysfunction have markedly interfered 
with her ability to work, meaning above and beyond that 
contemplated by her initial 10 percent schedular rating for her 
low back disability and 0 percent schedular rating for the TMJ 
dysfunction.  See 38 C.F.R. § 4.1, indicating that, generally, 
the degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See, too, 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for these 
disabilities by the regular rating schedule.  Her evaluation and 
treatment has been primarily on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for service connection for bilateral hearing loss is 
denied.

The claim for an initial rating higher than 10 percent for the 
low back disability is denied.

The claim for an initial compensable rating for the TMJ 
dysfunction is denied.


REMAND

Before addressing the remaining claim on appeal, the Board finds 
that additional development is required.  The AMC must arrange 
for another VA compensation examination to properly assess the 
severity of the migraines.  

In particular, the Veteran's migraine headache disability is 
currently rated as noncompensably disabling (0 percent), 
retroactively effective from September 28, 2004, under Diagnostic 
Code 8199-8100.  Her specific diagnosis is not listed in the 
Rating Schedule.  Therefore, the RO assigned DC 8199 pursuant to 
38 C.F.R. § 4.27 (2009), which provides that unlisted 
disabilities requiring rating by analogy will be coded first by 
the numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2009).  The RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.124a, Diagnostic Code 
8100, for migraine headaches.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of Diagnostic 
Code should be upheld so long as it is supported by explanation 
and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (indicating that any change in DC must be specifically 
explained).  The Board agrees that this is the most appropriate 
DC and continues consideration for a higher initial rating under 
DC 8199-8100.

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in 2 months over 
the last several months are rated 10 percent disabling.  Migraine 
headaches with characteristic prostrating attacks occurring on an 
average once a month over last several months are rated 30 
percent disabling.  Migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability are rated 50 percent disabling. 38 C.F.R. 
§ 4.124a (2009).



The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating attack).  
By way of reference, the Board notes that according to MERRIAM 
WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), 
"prostration" is defined as "complete physical or mental 
exhaustion."  A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

During both the November 2004 and August 2008 VA examinations, 
the Veteran reported that she has very painful, migraine 
headaches at least three times a month, so incapacitating as to 
require bed rest for several hours duration.  However, at the 
last examination, she admitted that that she did not miss any 
work because of the headaches, so she does not appear to contend 
that the headaches result in severe economic inadaptability.

Quite unfortunately, the prior November 2004 and August 2008 VA 
examination reports failed to provide crucial findings regarding 
whether the Veteran's headaches have been so severe as to cause 
prostration.  The November 2004 VA examiner did affirm her 
assertions with regard to the frequency of headaches, diagnosing 
her with "migraine headaches, affecting the Veteran 
approximately 36-48 days in a 
12-month period."  And the August 2008 VA examiner only 
indicated there were no objective findings to confirm the 
Veteran's reported history.  But that examiner failed to provide 
any findings to clarify the intensity and frequency of the 
headaches, based upon independent physical examination.  So both 
of these examiners neglected to indicate whether the headaches 
have characteristic prostrating attacks and, if so, their 
frequency.  



The Board requires contemporaneous medical evidence to assess the 
severity of the Veteran's service-connected migraine headache 
disability.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2009); see Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 
Vet. App. 517, 526 (1995)..  

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for another 
VA compensation examination to reassess 
the severity of her migraine headaches, 
with specific findings consistent with the 
rating criteria listed under 38 C.F.R. § 
4.124a, DC 8100 (2009).  To this end, 
the examiner should confirm the Veteran 
has migraine headaches.  And if she does, 
the examiner should also assess whether 
they involve characteristic 
prostrating attacks and, if so, their 
relative frequency and duration.  

All indicated testing and evaluation 
should be conducted.  The claims file, 
including a complete copy of this remand, 
must be made available and reviewed by the 
examiner.  

All opinions must be supported by a clear 
rationale, with citation to relevant 
medical findings.



2.	Then readjudicate the claim for a 
compensable initial rating for migraine 
headaches in light of any additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send her 
another SSOC and give her an opportunity 
to respond to it before returning the file 
to the Board for further appellate 
consideration of this remaining claim.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


